DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this application filed on 08/14/19
Claim Objections
Claim 20 is objected to because of the following informalities:  in line 1 and after the word “A method” please add the word “for”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is generating oxygen gas bubbles such that the oxygen bubbles break up biofilm matrix. See [0010, 0012, 0029, and 0071] in the specification. It also suggested that generating oxygen bubbles be added to claim 1 as well.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guha et al. (US 2018/0056248 A1) in view of Fliermans (US 2012/0003146 A1).
Regarding claims 1 and 6, Guha et al. discloses a microbubbler and a method of reducing a biofilm or biofouling condition [0059, 0025, and 0068] that includes colloidal silica particles [0054 and 0073] linked to a catalyst [0053] for the decomposition of hydrogen peroxide [0059], comprising contacting:

(b) a H2Q2 solution [0059];
With the biofilm or biofouling condition for a period effective to reduce reproduction of microorganism or to reduce numbers of microorganisms in or on the biofilm or biofouling condition [0059 and 0063]. 
	Guha et al. discloses generic teaching for using various different substrates [0054] without excluding any type of substrates. However, Guha et al. appears silent to disclose using diatom biosilica as the substrate.
	Fliermans discloses a method for hydrogen storing using nanostructure biomaterial assemblies [0002] that include silica diatomaceous earth [0120] since such biomaterial structures facilitate increased hydrogen storage by the diatom nanostructure [0128]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Fliermans silica diatomaceous earth nanostructures to Guha et al. substrates since such biomaterial structures facilitate increased hydrogen storage by the diatom nanostructure. 
	Regarding claim 20, Guha et al. discloses a method [0060-0063] for making amine-substituted silica particles [0054 and 0073] comprising:
(a) contacting silica particles and dopamine hydrochloride [0069] with water and stirring to form a solution; 
(b) adding tris-HCL buffer [0069] to the solution and stirring until amine-substituted silica particles are formed; and 
Collecting the amine-substituted silica particles.
Guha et al. appears silent to disclose the use of tris-buffer. However, one of ordinary skill in the art would readily recognize using either type of buffer in order to maintain acidic or basic pH readings. 
Guha et al. discloses generic teaching for using various different substrates [0054] without excluding any type of substrates. However, Guha et al. appears silent to disclose using diatom biosilica as the substrate.
	Fliermans discloses a method for hydrogen storing using nanostructure biomaterial assemblies [0002] that include silica diatomaceous earth [0120] since such biomaterial structures facilitate increased hydrogen storage by the diatom nanostructure [0128]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Fliermans silica diatomaceous earth nanostructures to Guha et al. substrates since such biomaterial structures facilitate increased hydrogen storage by the diatom nanostructure. 
	Regarding claims 2 and 7, Guha et al. discloses that the catalyst [0053] for the decomposition of hydrogen peroxide is manganese oxide (MnOz).
	Regarding claims 3-5, Guha et al. discloses that the silica nanoparticles are linked to manganese oxide nanosheets [0053 and 0050], that the silica nanoparticles are linked to manganese oxide via a polydopamine linker [0069], and that the silica nanoparticles are cylinder-shaped with a hollow central bore [0050]. 
Guha et al. discloses generic teaching for using various different substrates [0054] without excluding any type of substrates. However, Guha et al. appears silent to disclose using diatom biosilica as the substrate.

 	Regarding claim 8, Guha et al. discloses that the hydrogen peroxide solution is a 1-5% solution of H2O2 [0071].
	Regarding claim 9, Guha et al. discloses that the silica particles are present at a concentration of 0.5 to 5.0 mg mL-1 [0056].
Guha et al. discloses generic teaching for using various different substrates [0054] without excluding any type of substrates. However, Guha et al. appears silent to disclose using diatom biosilica as the substrate.
	Fliermans discloses a method for hydrogen storing using nanostructure biomaterial assemblies [0002] that include silica diatomaceous earth [0120] since such biomaterial structures facilitate increased hydrogen storage by the diatom nanostructure [0128]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Fliermans silica diatomaceous earth nanostructures to Guha et al. substrates since such biomaterial structures facilitate increased hydrogen storage by the diatom nanostructure. 
	Regarding claims 10-11 and 18, Guha et al. discloses that the catalytic nanoparticles and the hydrogen peroxide are contacted separately with the biofilm or biofouling condition [0059]. 

Guha et al. discloses generic teaching for using various different substrates [0054] without excluding any type of substrates. However, Guha et al. appears silent to disclose using diatom biosilica as the substrate.
	Fliermans discloses a method for hydrogen storing using nanostructure biomaterial assemblies [0002] that include silica diatomaceous earth [0120] since such biomaterial structures facilitate increased hydrogen storage by the diatom nanostructure [0128]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Fliermans silica diatomaceous earth nanostructures to Guha et al. substrates since such biomaterial structures facilitate increased hydrogen storage by the diatom nanostructure. 
	Regarding claims 12-14, the foulant layer mentioned in Guha et al. [0063] is deemed to compromise one of more strains of bacteria, fungi, filamentous fungi, yeasts, algae, cyanobacteria, viruses, and protozoa and combinations thereof. In addition, the foulant layer in Guha et al. is deemed 
	Regarding claims 17 and 19, the disturbing and the prevention of formation of any further foulant layer [0063] taught in Guha et al. is deemed to reducing the inherent storage modulus of the biofilm or biofouling condition by 50% or more, and is also deemed to reducing the amount of extracellular polymeric substances (EPS) of the biofilm by 50% or more.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Guha et al. (US 2018/0056248 A1) in view of Fliermans (US 2012/0003146 A1) as applied to claim 6, and further in view of McDaniel (US 2010/0233146 A1).
Regarding claims 15-16, the combined Guha et al. reference appears silent to disclose that the biofilm is in or on a living surface or organism. 
McDaniel discloses methods of reducing the growth of microorganisms on a skin [0169 and 0710] of a human [abstract] in order to manufacture a medicament for the treatment of a disease where the disease being a skin contamination with a chemical [0053].  The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include biofilms formed on human skins in order to manufacture a medicament for the treatment of a disease where the disease being a skin contamination with a chemical.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.